DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
Applicants’ amendments and arguments filed 8/19/22 are acknowledged. Any rejection or objection from the 5/12/22 office action not addressed below is withdrawn based on the amendments and arguments.
	Previously Group 1 and the species of SEQ ID NO: 195 were elected.
Claims 1-44 and 46 have been cancelled.
	Claims to the elected species are rejected as set forth below. 
	Newly added claims 48-52 do not recite or encompass the elected species.
Claims 48-52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/13/20.
	Claims 45 and 47 are being examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/10/22 has been considered by the examiner.

Priority
The priority section below was set forth in the previous office action and remains the same.
This application is a 371 of PCT/US2018/014257 01/18/2018 which claims benefit of 62/447,778 01/18/2017.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/447778, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
With respect to claiming the benefit of a provisional application, MPEP 211.05 states:
“the court held that for a nonprovisional application to be afforded the benefit date of the provisional application, "the specification of the provisional must ‘contain a written description of the invention and the manner and process of making and using it, in such full, clear, concise, and exact terms,’ 35 U.S.C. 112¶1, to enable an ordinarily skilled artisan to practice the invention claimed in the nonprovisional application”; and
“If a claim in the nonprovisional application is not adequately supported by the written description and drawing(s) (if any) of the provisional application (as in New Railhead), that claim in the nonprovisional application is not entitled to the benefit of the filing date of the provisional application”.
In the instant case, the invention as recited in claims 45 and 47 includes SEQ ID NOs: 170, 191, 193, 195, 199-200, 204-236
Application No. 62/447778 recites SEQ ID NOs: 1-134 which are different from the instant sequences.
MPEP 2163 IA states:
A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a “laundry list” disclosure of every possible moiety does not necessarily constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967) (“If n-propylamine had been used in making the compound instead of n-butylamine, the compound of claim 13 would have resulted. Appellants submit to us, as they did to the board, an imaginary specific example patterned on specific example 6 by which the above butyl compound is made so that we can see what a simple change would have resulted in a specific supporting disclosure being present in the present specification. The trouble is that there is no such disclosure, easy though it is to imagine it.”) (emphasis in original); Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1328, 56 USPQ2d 1481, 1487 (Fed. Cir. 2000) (“the specification does not clearly disclose to the skilled artisan that the inventors ... considered the ratio... to be part of their invention .... There is therefore no force to Purdue’s argument that the written description requirement was satisfied because the disclosure revealed a broad invention from which the [later-filed] claims carved out a patentable portion”).
In the instant case, Application No. 62/447778 recites that X8 is any amino acid (page 33). However, such disclosure would not lead to the instant claims.
It is noted that section 706.02 VI D of the MPEP sets forth the method to determine the effective filing date. In particular, ‘If the application properly claims benefit under 35  U.S.C. 119(e) to a provisional application, the effective filing date is the filing date of the provisional
application for any claims which are fully supported under the first paragraph of 35 U.S.C. 112 by the provisional application.’.
As such, for purposes of searching for prior art a priority date of 1/18/18 is used for instant claims 45 and 47.

Claim Interpretation
	Instant claims 45 and 47 recite ‘inhibitor is’ and thus the claim has been interpreted as requiring one of the full sequences from the Table.

Claim Rejections - 35 USC § 103
The rejection below is maintained from the previous office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 45 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourne et al. (WO 2017/011820; as cited with IDS 7/17/20; ‘Bourne’).
Bourne teach peptide inhibitors of interleukin-23 receptor (abstract). Bourne teach specific compounds including Ac-[Pen ]-QTW-[Lys(Ac )]-[Pen ]-[Phe[ 4-(2-aminoethoxy )]-[2-Nal]-[ Aib ]-[Lys(Ac )]-NN-NH2 (7th compound on page 16 and compound 1178 of page 319 and compound 1252 of Table E34 page 324 and claim 7 page 330 20th compound). Claim 7 states that the peptide is cyclized by a disulfide bond between 2 Pen residues.
Bourne also teach that X12 can be Aib or alpha-MeLeu (section 00393 with generic structure in section 00382 and example in claim 7). Bourne teach that X5 can be Q (Gln) or N (Asn) (page 146 section 00451 and examples in claim 7). Bourne teach that the C-terminal end can be NNG-NH2 (compound 933 on page 286).
Bourne does not teach a specific example that falls within the scope of the instant claims.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Bourne based on the suggestions of Bourne. Since Bourne expressly claim particular compounds in claim 7 (and provides data on page 324) and provides specific patterns of preference and acceptable substitutions one would have been motivated to make such compounds. When Ac-[Pen ]-QTW-[Lys(Ac )]-[Pen ]-[Phe[ 4-(2-aminoethoxy )]-[2-Nal]-[ Aib ]-[Lys(Ac )]-NN-NH2 (7th compound on page 16 and compound 1178 of page 319 and compound 1252 of Table E34 page 324 and claim 7 page 330 20th compound) is modified as suggested (X12 can be Aib or alpha-MeLeu from section 00393 with generic structure in section 00382 and X5 can be Q (Gln) or N (Asn) from page 146 section 00451) the resulting compound is Ac-[Pen ]-NTW-[Lys(Ac )]-[Pen ]-[Phe[ 4-(2-aminoethoxy )]-[2-Nal]-[ alpha-MeLeu ]-[Lys(Ac )]-NN-NH2. Further, Bourne teach that the C-terminal end can be NNG-NH2 (compound 933 on page 286) resulting in Ac-[Pen ]-NTW-[Lys(Ac )]-[Pen ]-[Phe[ 4-(2-aminoethoxy )]-[2-Nal]-[ alpha-MeLeu ]-[Lys(Ac )]-NNG-NH2. One would have had a reasonable expectation of success based on the pattern of preference suggested by Bourne. The claims would have been obvious because the substitution of known elements (alpha-MeLeu for Aib and N for Q and NNG for NN) would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
In relation to claims 45 and 47, the compound Ac-[Pen ]-NTW-[Lys(Ac )]-[Pen ]-[Phe[ 4-(2-aminoethoxy )]-[2-Nal]-[ alpha-MeLeu ]-[Lys(Ac )]-NN-NH2 as discussed above is instant SEQ ID NO: 170.
In relation to the elected species, the compound Ac-[Pen ]-NTW-[Lys(Ac )]-[Pen ]-[Phe[ 4-(2-aminoethoxy )]-[2-Nal]-[ alpha-MeLeu ]-[Lys(Ac )]-NNG-NH2 as discussed above is instant SEQ ID NO: 195.

Response to Arguments - 103
Applicant's arguments filed 8/19/22 have been fully considered but they are not persuasive. 
	Although applicants refer to Takeda and argue that the art only suggests a general approach and there is no reason to select a compound, in Takeda ‘one reference taught certain disadvantageous properties associated with compound b, which according to the district court would have taught the skilled artisan not to select that compound’ (see MPEP 2143 I E example 4). The instant facts are quite different. There is no specific teachings of disadvantageous properties. Bourne teach Ac-[Pen ]-QTW-[Lys(Ac )]-[Pen ]-[Phe[ 4-(2-aminoethoxy )]-[2-Nal]-[ Aib ]-[Lys(Ac )]-NN-NH2 (7th compound on page 16 and compound 1178 of page 319 and compound 1252 of Table E34 page 324 and claim 7 page 330 20th compound) and Bourne specifically recites this compound in claim 7 and provides data for such compound (along with only 9 other compounds) in example 18. The fact that the compound is claimed and tested (along with only 9 other compounds) is not evidence of a mere general approach.
Although applicants refer to Kubin and situations where one would have to vary all parameters, the instant facts are quite different than those in Kubin. In addition to teaching a specific compound, Bourne provides information about patterns of preferences and specific acceptable substitutions. Bourne teach that X12 can be Aib or alpha-MeLeu (section 00393 with generic structure in section 00382 and example in claim 7). Bourne teach that X5 can be Q (Gln) or N (Asn) (page 146 section 00451 and examples in claim 7). Bourne teach that the C-terminal end can be NNG-NH2 (compound 933 on page 286).
	Although applicants argue that the examiner points to paragraphs scattered throughout the specification, MPEP 2141.03 I recognizes that a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton and refers to a person of ordinary skill being able to fit the teachings together like the pieces of a puzzle. Bourne teach that X5 can be Q (Gln) or N (Asn) (page 146 section 00451 and examples in claim 7). In claim 7, Bourne provides more than 50 examples of compounds with the NTW motif (where N is position 5).
	Although applicants argue about a ‘finite number’ of compounds, example 17 (10 compounds) and claim 7 of Bourne recite a finite number of compounds.
	Although applicants argue about the selection of SEQ ID NO: 1252 based on the activity, example 18 shows that SEQ ID NO: 1252 is active.
	Although applicants argue about D-Lys at position 3 and D-Ile at position X16 and beta-Ala at position X16, the instantly elected species (SEQ ID NO: 195) does not require those amino acids at those positions. 
	Although applicants argue about predictability of substitutions, claim 1 of Bourne expressly recites ‘A peptide inhibitor of an interleukin-23 receptor’ and recites a very broad genus. Bourne provides data in examples (such as example 17). Further, methods of making the compounds were known (example 1).
	Although applicants argue about a reason to modify, as discussed above it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Bourne based on the suggestions of Bourne. Since Bourne expressly claim particular compounds in claim 7 (and provides data on page 324) and provides specific patterns of preference and acceptable substitutions one would have been motivated to make such compounds.

Double Patenting
	The rejections below are maintained from the previous office action.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 45 and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,787,490 (490). Although the claims at issue are not identical, they are not patentably distinct from each other.
	490 recites SEQ ID NO: 1178 of sequence Ac-[Pen ]-QTW-[Lys(Ac )]-[Pen ]-[Phe[ 4-(2-aminoethoxy )]-[2-Nal]-[ Aib ]-[Lys(Ac )]-NN-NH2 (claim 1). 490 further recites SEQ ID NO: 1177 of sequence  Ac-[Pen]-NTW-[Aib]-[Pen]-[Phe[4-(2-aminoethoxy)]- [2-Nal]-[Aib]-[Lys(Ac)]N-[Aib]-NH2 and SEQ ID NO: 1183 of sequence Ac-[Pen]-NTWQ-[Pen]-[Phe[4-(2-aminoethoxy)]-[2- Nal]-[a-MeLeu]-[Lys(Ac)]-NN-NH2 (claim 1).
490 does not teach a specific example that falls within the scope of the instant claims.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of 490 based on the suggestions and examples of 490. Since 490 expressly claim particular compounds in claim 1 and provides specific patterns of preference and acceptable substitutions one would have been motivated to make such compounds. When Ac-[Pen ]-QTW-[Lys(Ac )]-[Pen ]-[Phe[ 4-(2-aminoethoxy )]-[2-Nal]-[ Aib ]-[Lys(Ac )]-NN-NH2 (SEQ ID NO: 1178) is modified as suggested (X12 can be Aib or alpha-MeLeu from SEQ ID NO: 1183 and X5 can be Q (Gln) or N (Asn) from SEQ ID NO:1177) the resulting compound is Ac-[Pen ]-NTW-[Lys(Ac )]-[Pen ]-[Phe[ 4-(2-aminoethoxy )]-[2-Nal]-[ alpha-MeLeu ]-[Lys(Ac )]-NN-NH2. One would have had a reasonable expectation of success based on the pattern of preference suggested by 490. The claims would have been obvious because the substitution of known elements (alpha-MeLeu for Aib and N for Q) would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
In relation to claims 45 and 47, the compound Ac-[Pen ]-NTW-[Lys(Ac )]-[Pen ]-[Phe[ 4-(2-aminoethoxy )]-[2-Nal]-[ alpha-MeLeu ]-[Lys(Ac )]-NN-NH2 as discussed above is instant SEQ ID NO: 170.

Claims 45 and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,787,490 (490) in view of Bourne et al. (WO 2017/011820; as cited with IDS 7/17/20; ‘Bourne’). Although the claims at issue are not identical, they are not patentably distinct from each other.
490 recites SEQ ID NO: 1178 of sequence Ac-[Pen ]-QTW-[Lys(Ac )]-[Pen ]-[Phe[ 4-(2-aminoethoxy )]-[2-Nal]-[ Aib ]-[Lys(Ac )]-NN-NH2 (claim 1). 490 further recites SEQ ID NO: 1177 of sequence  Ac-[Pen]-NTW-[Aib]-[Pen]-[Phe[4-(2-aminoethoxy)]- [2-Nal]-[Aib]-[Lys(Ac)]N-[Aib]-NH2 and SEQ ID NO: 1183 of sequence Ac-[Pen]-NTWQ-[Pen]-[Phe[4-(2-aminoethoxy)]-[2- Nal]-[a-MeLeu]-[Lys(Ac)]-NN-NH2 (claim 1).
490 does not teach a specific example that falls within the scope of the instant claims.
Bourne teach some of the same compounds as 490 and provides additional details, for example, about acceptable C-terminal residues. Bourne teach peptide inhibitors of interleukin-23 receptor (abstract). Bourne teach specific compounds including Ac-[Pen ]-QTW-[Lys(Ac )]-[Pen ]-[Phe[ 4-(2-aminoethoxy )]-[2-Nal]-[ Aib ]-[Lys(Ac )]-NN-NH2 (7th compound on page 16 and compound 1178 of page 319 and compound 1252 of Table E34 page 324 and claim 7 page 330 20th compound). Claim 7 states that the peptide is cyclized by a disulfide bond between 2 Pen residues. Bourne also teach that X12 can be Aib or alpha-MeLeu (section 00393 with generic structure in section 00382 and example in claim 7). Bourne teach that X5 can be Q (Gln) or N (Asn) (page 146 section 00451 and examples in claim 7). Bourne teach that the C-terminal end can be NNG-NH2 (compound 933 on page 286).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of 490 based on the suggestions and examples of 490. Since 490 expressly claim particular compounds in claim 1 and provides specific patterns of preference and acceptable substitutions one would have been motivated to make such compounds. When Ac-[Pen ]-QTW-[Lys(Ac )]-[Pen ]-[Phe[ 4-(2-aminoethoxy )]-[2-Nal]-[ Aib ]-[Lys(Ac )]-NN-NH2 (SEQ ID NO: 1178) is modified as suggested (X12 can be Aib or alpha-MeLeu from SEQ ID NO: 1183 and X5 can be Q (Gln) or N (Asn) from SEQ ID NO:1177) the resulting compound is Ac-[Pen ]-NTW-[Lys(Ac )]-[Pen ]-[Phe[ 4-(2-aminoethoxy )]-[2-Nal]-[ alpha-MeLeu ]-[Lys(Ac )]-NN-NH2. One would have had a reasonable expectation of success based on the pattern of preference suggested by 490. The claims would have been obvious because the substitution of known elements (alpha-MeLeu for Aib and N for Q) would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of 490 based on the suggestions of Bourne. Since Bourne expressly claim particular compounds in claim 7 (and provides date on page 330) and provides specific patterns of preference and acceptable substitutions one would have been motivated to make such compounds. When Ac-[Pen ]-QTW-[Lys(Ac )]-[Pen ]-[Phe[ 4-(2-aminoethoxy )]-[2-Nal]-[ Aib ]-[Lys(Ac )]-NN-NH2 (7th compound on page 16 and compound 1178 of page 319 and compound 1252 of Table E34 page 324 and claim 7 page 330 20th compound) is modified as suggested (X12 can be Aib or alpha-MeLeu from section 00393 with generic structure in section 00382 and X5 can be Q (Gln) or N (Asn) from page 146 section 00451) the resulting compound is Ac-[Pen ]-NTW-[Lys(Ac )]-[Pen ]-[Phe[ 4-(2-aminoethoxy )]-[2-Nal]-[ alpha-MeLeu ]-[Lys(Ac )]-NN-NH2. Further, Bourne teach that the C-terminal end can be NNG-NH2 (compound 933 on page 286) resulting in Ac-[Pen ]-NTW-[Lys(Ac )]-[Pen ]-[Phe[ 4-(2-aminoethoxy )]-[2-Nal]-[ alpha-MeLeu ]-[Lys(Ac )]-NNG-NH2. One would have had a reasonable expectation of success based on the pattern of preference suggested by Bourne. The claims would have been obvious because the substitution of known elements (alpha-MeLeu for Aib and N for Q and NNG for NN) would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
In relation to claims 45 and 47, the compound Ac-[Pen ]-NTW-[Lys(Ac )]-[Pen ]-[Phe[ 4-(2-aminoethoxy )]-[2-Nal]-[ alpha-MeLeu ]-[Lys(Ac )]-NN-NH2 as discussed above is instant SEQ ID NO: 170.
In relation to the elected species, the compound Ac-[Pen ]-NTW-[Lys(Ac )]-[Pen ]-[Phe[ 4-(2-aminoethoxy )]-[2-Nal]-[ alpha-MeLeu ]-[Lys(Ac )]-NNG-NH2 as discussed above is instant SEQ ID NO: 195.

Response to Arguments – Double Patenting
Applicant's arguments filed 8/19/22 have been fully considered but they are not persuasive. 
	Although applicants argue that a proper obviousness type double patenting rejection requires a Graham analysis, the rejections do include an appropriate analysis. The double patenting rejection section in the 5/12/22 office action is covered on pages 9-14.
	Although applicants argue that the specification is relied upon, all of the citations in the double patenting rejection with respect to the patent are to the claims not the specification.
	Although applicants argue that suggestions and examples are relied upon, the suggestions and examples refer to the suggestions and examples set forth within the claims. In the instant case, the claims provide examples of specific compounds and specific patterns of preference and acceptable substitutions.
	Although applicants refer to a safe harbor under 35 USC 120, MPEP 1481.03 II A 2 expressly states ‘the safe harbor of 35 U.S.C. 121 only protects divisional applications’. The instant application is not a divisional application.
Although applicants argue that Bourne et al. is not a subsequent development, the priority section above states: “for purposes of searching for prior art a priority date of 1/18/18 is used for instant claims 45 and 47”. Applicants appear to make no arguments related to the priority date. Bourne et al. is dated January 19 2017 and thus is prior to 1/18/18.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658